ROBERTSON, Presiding Judge,
concurring specially.
Because I believe that “it is clear beyond a reasonable doubt” that Ala.Code 1975, § 6-5-351, is unconstitutional (see K.M. v. G.H., 678 So.2d 1084, 1086 (Ala.Civ.App.1995)), I concur in the affirmance. I would add only that our decision is consistent with Franklin v. Hill, 264 Ga. 302, 444 S.E.2d 778 (1994), in which Georgia’s seduction statute (which is substantially similar to § 6-5-351) was held to violate constitutional guaranties of equal protection.